MEMORANDUM **
Paul Lance Ramirez appeals pro se from the district court’s judgment dismissing his employment action alleging violations of Title VII, the Equal Pay Act, and various Arizona laws. We consider sua sponte whether we have jurisdiction over this appeal, Hostler v. Groves, 912 F.2d 1158, 1160 (9th Cir.1990), and we dismiss.
Ramirez’s notice of appeal was untimely because it was filed more than thirty days after the district court entered judgment. See Fed. R.App. 4(a)(1)(A). Accordingly, we lack jurisdiction over this appeal. See Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703 (9th Cir.2007) (“A timely notice of appeal is a non-waivable jurisdictional requirement.”).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.